DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/643,670, filed on 03/02/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2012/0070322 A1).
RE claim 1, Cho teaches a motor (Fig.2) comprising: a shaft (not shown, see ¶ 37 and Fig.2. for shaft is inserted inside hole 47); a rotor 40 including a hole 47 in which the shaft is disposed (¶ 40); and a stator 10 outside the rotor 40, wherein the rotor 40 comprises a rotor core (40) and a magnet (M), wherein the rotor core 40 comprises: a main body 40; a pocket 41 which is formed in the main body and in which the magnet (M) is disposed; first barriers (B) extending from both sides of the pocket 41; and second barriers 12 formed between an inner circumferential surface of the main body and an outer circumferential surface of the main body 40, wherein a center (C11) of the second barrier has a certain arrangement angle (ϴ) in a circumferential direction from a first line (L1) passing through a center of the main body 40 and a center of a width (W) of the magnet (M) (see annotated Fig.2 below).

















[AltContent: textbox (L1)]
[AltContent: connector]
[AltContent: textbox (ϴ)][AltContent: arc][AltContent: textbox (First barrier (B1))][AltContent: arrow]
    PNG
    media_image1.png
    748
    733
    media_image1.png
    Greyscale


RE claim 6/1, Cho teaches the second barrier 45 is formed to be long from an upper end of the main body to a lower end of the main body (see ¶ 39 for hole 39 form through the rotor in the direction of rotational shaft. In other words, from upper end in the axial direction to a lower end in the axial direction).

RE claim 7/1, Cho teaches two of the second barriers 45 disposed to correspond to one magnet (M) are symmetrical with respect to the first line (L1) (see annotated Fig.2 above).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the arrangement angle (θ) is calculated by the following equation:
            
                
                    
                        arctan
                    
                    ⁡
                    
                         
                    
                
                (
                
                    
                        W
                        /
                        2
                    
                    
                        D
                        11
                    
                
                ≤
                ϴ
                ≤
                a
                r
                c
                t
                a
                n
                ⁡
                (
                
                    
                        W
                        /
                        2
                    
                    
                        D
                        22
                    
                
            
        )	
wherein W represents a width of the magnet, D11 represents a distance from the center of the main body to an inner side surface of the magnet, and D22 represents a distance from the center of the main body to an outer side surface of the magnet.t
Claims 3-5 are allowable for their dependency on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834